Citation Nr: 1208800	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1965 to March 1969.  

This issue comes before the Board of Veterans Appeals (Board) on appeal from an April 2005 RO rating decision by the Nashville, Tennessee, Regional Office (RO).  In that decision, the RO denied a claim for service connection for hypertension.  

In November 2008 and September 2010, the Board remanded this claim.  The Board finds there has been substantial compliance with the remands.  


FINDING OF FACT

A preponderance of the evidence is against a finding that hypertension had its clinical onset, increased in severity or is otherwise related to service; it was not caused or aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In February 2005 and May 2006, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The May 2006 letter informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  Here, the Veteran was given VA examinations in December 2008 and October 2010; the October 2010 VA examination is fully adequate.  The Board finds that all private records have been requested.  All VA records and service treatment records have been associated with the file.  The Board finds the duties to notify and to assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where a veteran served continuously for ninety (90) or more days during a period of war, and if hypertension became manifest to a degree of 10 percent or more within one year from the date of a veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the United States Court of Appeals for Veterans Claims (Court) held that the term "disability" as used in 38 U.S.C.A. § 1110 refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.  The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Id.  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  

When a Department of Veterans Affairs (VA) medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential cause.  Id.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, Footnote 4.  

Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2011) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran seeks service connection for hypertension as secondary to his service-connected diabetes.  

There is no evidence of high blood pressure or a diagnosis of hypertension in the Veteran's service treatment records.  The earliest mention of hypertension is in an April to May 1983 VA hospital admission record which shows that the Veteran was diagnosed with hypertension in 1976; about six years after separation from service.  He was taking medication for control of his hypertension.  In April 1983, a VA record shows the hypertension was under control.  In June 1983, blood pressure readings were 142/90 and 136/88 and hypertension was described as under good control.  The Veteran was diagnosed with diabetes in 1983.  In June 1997, another VA record showed the Veteran's blood pressure reading at 165/115.  A record from July of that year stated his hypertension was not well-controlled.  

In a December 2008 VA examination report, it was noted that the Veteran had a long medical history for many different problems.  The examiner noted that he was diagnosed with hypertension in 1976 and that the Veteran stated his blood pressure worsened after 1985 when the Veteran became a diabetic.  The examiner noted that there was some blood pressure elevation in 1997 at the time that the Veteran was having coronary syndrome.  More recent VA records indicated mostly stable blood pressure readings.  Upon physical examination, the Veteran was noted to be obese; an electrocardiogram showed a normal sinus rhythm with right bundle branch block.  Blood pressure readings were 120/60, 124/70, and 120/66.

The examiner again noted the diagnoses of hypertension in 1976 and diabetes mellitus in 1983 and stated: "Insulin resistance results in worsening of hypertension."  The examiner pointed out that the Veteran was on two medications for hypertension in 1983 and is now on four.  The examiner said the worsening of the hypertension was also due to poor dietary control, increasing obesity, and ongoing tobacco use.  The examiner went on to state: "It would not be possible to provide measurable increases in [the hypertension]'s severity without resorting to mere speculation."  

The Board remanded the claim in September 2010 for an explanation.  The examiner explained that hypertension and diabetes mellitus are two separate diseases.  Both are risk factors for the development of atherosclerosis.  Medical literature has not offered an explanation of the intricate nature of the diabetes/hypertension interplay; each can contribute to atherogenesis among other disease states.  Based upon the information, it would be speculative to provide baseline manifestation of hypertension as it related to diabetic aggravation.  An October 2011 addendum showed the file was reviewed.  Another VA examination report from June 2011 stated that the hypertension was essential as in the majority of cases.  

The Board finds the Veteran is not competent to diagnose hypertension, determine the date of its onset or determine its etiology or the cause of its increase in severity.  Hypertension is not a disability like a broken leg or varicose veins (disabilities mentioned or at issue in Jandreau and Barr) because hypertension is not readily identifiable.  Hypertension, colloquially known as "the silent killer", is more like the cancer example given in Jandreau.  See, 492 F.3d at 1377, Footnote 4.  Even medical experts require blood pressure readings and other tests to determine its presence and severity.  The Veteran is not competent on the issue of etiology or aggravation as medical expertise is required for such determinations.  

The Board finds the medical evidence in the file to be competent and credible, and there is no competent evidence to the contrary.  

In the October 2010 VA examination report, the examiner indicated that "all procurable and assembled data," was considered, as required by Jones, 23 Vet. App. 382.  The examiner reviewed the file (see the October 2011 addendum), interviewed the Veteran, noted the lab work, undertook testing and provided a reasoned opinion based on all of the facts.  The examiner concluded that a measurable increase in the severity of hypertension due to service-connected diabetes mellitus could not be determined because it would be speculative to provide a baseline manifestation.  

The Board finds that service connection is not warranted for hypertension.  It is not warranted on a direct basis because all evidence shows the hypertension began after service in 1976.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  The presumption similarly does not apply; hypertension started six years after service and not within one year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Since hypertension is essential, it was not due to the service-connected diabetes mellitus or any other disability.  As a baseline for the hypertension disability cannot be established, the Board also finds that service connection may not be granted.  38 C.F.R. § 3.310(b).  

There is evidence that the hypertension has worsened, at least temporarily, since it was first diagnosed.  As mentioned in the December 2008 VA examination report, the worsening of the hypertension could be due to poor dietary control, increasing obesity, and ongoing tobacco use.  It was also suggested that diabetes mellitus was a factor as "Insulin resistance results in worsening of hypertension".  However, there is no competent evidence of a measurable increase in the severity of hypertension that can be attributed to the service-connected diabetes mellitus.  The blood pressure readings on VA examination in 2010 were lower than those recorded in 1983 when the disability was described as being under good control.  According to the October 2010 VA examiner, examination, a review of the evidence, and medical literature cannot provide a baseline of hypertension.  The conclusion by the examiner that it is not possible to ascertain any measurable increase in the severity of hypertension is supported by the rationale.  The regulation, § 3.310(b) says that in a situation where the baseline of severity cannot be established, VA "will not concede" that a nonservice-connected disease is aggravated by a service-connected disease.  Here, the VA examiner has stated that medical science cannot tell us if and to what degree a measurable increase of the hypertension is due to the service-connected diabetes mellitus and provided support for this opinion.  As a result, service connection on a secondary basis due to aggravation cannot be established and is not warranted.  

The claim is not in equipoise because there is not an approximate balance of positive and negative evidence.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Instead, the evidence weighs against the claim.  The reasonable doubt rule is not for application and the claim is denied.  


ORDER

Service connection for hypertension, including as secondary to service-connected diabetes mellitus, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


